Citation Nr: 0907511	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-43 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, claimed as bowel disturbance and rectal bleeding.

2.  Entitlement to an initial evaluation in excess of 10 
percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1980 to April 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that granted the Veteran's claim for allergic 
rhinitis, and assigned a noncompensable evaluation for it, 
effective August 2000.  The Veteran disagreed with the 
assigned rating, as well as with the denial of service 
connection for a gastrointestinal disability.  This case was 
previously before the Board in November 2006, at which time 
it was remanded for additional development of the record and 
to ensure due process.  Based on the receipt of additional 
evidence, effective August 2000, the RO assigned a 10 percent 
evaluation for allergic rhinitis in a September 2008 rating 
decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
Veteran's current irritable bowel syndrome to any 
gastrointestinal symptoms he experienced in service.

2.  The Veteran's allergic rhinitis is manifested by 
obstruction on each side, but there is no clinical evidence 
of polyps. 


CONCLUSIONS OF LAW

1.  A gastrointestinal disability, claimed as bowel 
disturbance or rectal bleeding, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  An initial evaluation in excess of 10 percent for 
allergic rhinitis is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In April 2004 and December 2006 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claims for service connection 
and a higher rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The letters informed the 
Veteran that he could submit evidence from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity and additional disablement 
caused by his disabilities.  In addition, the December 2006 
letter advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of impairment 
for his claimed condition, and the effect that the condition 
has on his employment and daily life.  The notice also 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  The 
December 2006 letter also advised the Veteran of how the VA 
assigns an effective date and the type of evidence which 
impacts such.  The claim was last readjudicated in September 
2008.

With respect to the claim for a higher rating for allergic 
rhinitis, the appeal arises from the initial grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008); see generally Turk v. Peake, 21 Vet. App. 565 (2008) 
(where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  While adequate preadjudication notice was not 
provided regarding the underlying claim for service 
connection, as service connection was subsequently granted 
and sufficient notice has since been provided with regard to 
establishing a higher evaluation, VA's duty to notify in this 
case has been satisfied.   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and VA 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and submitting medical evidence.  Thus, he was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service treatment records disclose that the Veteran was seen 
in May 1981 and reported that his last bowel movement was not 
formed, but it was not diarrhea.  He stated that he had had 
rectal bleeding with bowel movements for about 1 1/2 months.  
He related that the blood was bright red.  Anoscopy the 
following month was within normal limits.  A proctoscopic 
examination was within normal limits to 22 centimeters.  The 
impression was probably small anal fissures.  In August 1981, 
he complained of vomiting four times.  His abdomen was soft 
and non-tender on examination.  The assessment was 
gastroenteritis.  The Veteran reported occasional pain in his 
upper stomach from 1979 to the present on the separation 
examination in March 1983.  

The Veteran was seen at a private facility in February 1999 
for complaints of rectal bleeding and a loose, watery stool.  
He related that he had had this problem in service, and that 
he had been on a special diet and Metamucil for two years.  A 
history of possible irritable bowel/anal fissures in service 
was noted.  It was indicated that his symptoms were similar.  
Following an examination, the assessments were 
gastroenteritis and possible anal fissure.

On VA examination of the intestines in May 2004, the Veteran 
reported that he had experienced weight loss and that he had 
daily loose stools that were blood-streaked.  The diagnosis 
was chronic hematochezia of undetermined etiology.  A 
colonoscopy was scheduled.

On a November 2007 VA examination, the veteran asserted that 
he had experienced intermittent constipation and diarrhea 
associated with cramping pan and bright red blood per rectum 
since his discharge from service.  The diagnosis was 
alternating diarrhea and constipation due to irritable bowel 
syndrome.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  When he was seen in service in May 1981, the Veteran 
reported that his symptoms included feeling dizzy, tired, and 
that he had aches and pains.  He also reported urinary tract 
infection symptoms of burning and frequency for three days.  
The assessment was left otitis media.  Although the Veteran 
reported stomach pain at the time of the separation 
examination in March 1983, the abdomen and viscera were 
evaluated as normal.  

A VA examination in May 2004 revealed no clinical evidence of 
malnutrition, anemia, or irritability.  The abdomen was soft 
and tender.  It was noted that the Veteran did not leave a 
stool specimen for occult blood for parasites.  

The Veteran was again examined for his gastrointestinal 
complaints by the VA in November 2007.  The examiner 
indicated that he reviewed the claims folder.  He observed 
that following the treatment in May and June 1981, there were 
no further entries in the service treatment records relating 
to the Veteran's gastrointestinal complaints.  The examiner 
noted that the Veteran had not reported for the colonoscopy 
that had been scheduled for September 2004.  Following an 
examination, the diagnosis was alternating diarrhea and 
constipation due to irritable bowel syndrome.  The examiner 
stated that he was unable to provide the definitive etiology 
of the reported hematochezia without the result of a 
colonoscopy.  Thus, he was unable to provide an opinion 
regarding the hematochezia without resorting to speculation.  
He concluded that it was less likely than not that the 
irritable bowel syndrome was due to service.  He noted that 
the service treatment records did not indicate a history of 
recurrent episodes of diarrhea or constipation.  He added 
that the single entry of May 1981 noting gastrointestinal 
complaints was not suggestive of irritable bowel syndrome.  
The physician commented that the symptoms were suggestive of 
a viral syndrome, since the Veteran was complaining of 
dizziness, fatigue, myalgias, malaise, abdominal cramps and 
urinary tract infection symptoms.  He further noted that the 
examination findings in May 1981 included rhinorrhea and left 
otitis media.  He stated that these symptoms were not 
suggestive of irritable bowel syndrome, which is void of 
malaise, myalgia and rhinorrhea.  Finally, the examiner 
stated that the service treatment records showed a 1 1/2 month 
history of bright red blood per rectum and that this is not a 
feature of irritable bowel syndrome.

In April 2008, a VA physician noted that the Veteran had been 
contacted by the VA, and a colonoscopy had been scheduled for 
that month.  However, the Veteran failed to report for this 
test.  

The only evidence supporting the Veteran's claim that his 
current gastrointestinal condition is related to service 
consists of his statements.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In contrast, the Board 
notes that a VA physician concluded, based on a review of the 
claims folder, that irritable bowel syndrome was not related 
to service.  In addition, the Board observes that the Veteran 
has failed to report for two colonoscopies that were 
scheduled.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the 
United States Court of Appeals for Veterans Claims noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  

The Board concludes, accordingly, that the medical opinion of 
record is of greater probative value than the Veteran's 
allegations regarding the etiology of his gastrointestinal 
disability.  Thus, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a gastrointestinal disability, claimed as bowel disturbance 
and rectal bleeding.  

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

A 30 percent evaluation may be assigned for allergic or 
vasomotor rhinitis with polyps.  Without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side, a 10 percent 
evaluation may be assigned.  Diagnostic Code 6522

The Veteran asserts that his symptoms are no longer seasonal, 
and that his allergies affect him all year.  He states that 
he has a constant nasal obstruction.  

The Board acknowledges that the most recent VA examination, 
conducted in March 2008, reveals that the Veteran has 
significant inferior turbinate hypertrophy bilaterally.  
There was approximately an 85 percent obstruction on the 
left, and a 65 percent obstruction on the right.  There were 
no lesions of the oropharynx.  The impression was chronic 
allergic rhinitis.  While the Veteran has been afforded three 
VA examinations during the course of his claim to evaluate 
the severity of his allergic rhinitis, the Board acknowledges 
that only the March 2008 examination provided the amount of 
the obstruction.  Clearly, this examination supports the 10 
percent evaluation that has been assigned.  However, there is 
no medical evidence of record demonstrating that the Veteran 
has a polyp.  It is significant to point out that the May 
2002 VA examination specifically stated that no polyp was 
present.  Thus, there is no basis on which a higher rating 
may be assigned.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's statements 
regarding the severity of his allergic rhinitis.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for allergic rhinitis.  

ORDER

Service connection for a gastrointestinal disability, claimed 
as bowel disturbance or rectal bleeding is denied.

An initial evaluation in excess of 10 percent for allergic 
rhinitis is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


